ROBB, Judge,
concurs with opinion.
I concur separately because, although I completely agree with the opinion of the majority, I believe it is important to stress the holding of the case so that its use is not distorted. As the majority states, the mother had custody pursuant to Indiana Code section 31-14-13-1 by operation of law. Had a paternity petition been filed within a reasonable period thereafter, the court, again as provided by statute, would have been faced with an initial determination of custody between mother and father pursuant to Indiana Code section 31-14-13-2. However, only because of the very long acquiescence by the father in which he accepted the mother’s custodial status do we apply the stricter standard as provided by Indiana Code section 31-14-13-6. It is clear from father’s conduct that he acceded the fact that mother had custody, and the relationship of all of the parties proceeded on that basis. It is not necessary that we determine the length of the acquiescence by a father in order to invoke the stricter standard because that will vary by the facts and circumstances of each case. But, it is clear only upon evidence that father has accepted a custody arrangement with mother being the custodial parent that this occurs.